Mehulic v New York Downtown Hosp. (2016 NY Slip Op 06754)





Mehulic v New York Downtown Hosp.


2016 NY Slip Op 06754


Decided on October 13, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 13, 2016

Friedman, J.P., Richter, Feinman, Kapnick, Kahn, JJ.


1901N 103297/08

[*1] Suarna Mehulic, M.D., Plaintiff-Appellant,
vNew York Downtown Hospital, Defendant-Respondent.


Suarna Mehulic, M.D., appellant pro se.
Epstein Becker & Green, P.C., New York (Robert D. Goldstein of counsel), for respondent.

Order, Supreme Court, New York County (Shlomo Hagler, J.), entered October 9, 2015, which granted defendant's motion to file certain documents and deposition testimony under seal in connection with its motion for summary judgment, unanimously affirmed, without costs.
The motion was properly granted since all the exhibits at issue were designated confidential pursuant to the confidentiality agreement executed by the parties, and relate to "performance of a medical or a quality assurance review function" (see Education Law § 6527[3]; Public Health Law (PHL) § 2805-m; Mehulic v New York Downtown Hosp., 113 AD3d 567, 569 [1st Dept 2014], lv dismissed 24 NY3d 976 [2014]).
Contrary to plaintiff's argument, Education Law § 6527(3) and PHL § 2805-m apply to residents as well as to licensed doctors (see Timashpolsky v State Univ. of N.Y. Health Science Ctr. at Brooklyn, 306 AD2d 271, 273 [2d Dept 2003], lv denied 1 NY3d 507 [2004]; Roth v Beth Israel Med. Ctr., 180 AD2d 434 [1st Dept 1992]; see also PHL § 2805-j[1][c]). Nor is their application limited to malpractice suits, since the statutes are intended to encourage candid performance reviews without fear of legal reprisal (see e.g. Armenia v Blue Cross of W. N.Y., Community Blue, 190 AD2d 1025 [4th Dept 1993] [applying Education Law § 6527[3] in breach of contract action]; Shapiro v Central Gen. Hosp., 171 AD2d 786 [2d Dept 1991] [applying statute in action alleging libel, slander, and interference with business relations]).
The statutory exception for "statements made by any person . . . who is a party to an action or proceeding the subject matter of which was reviewed at . . . a meeting [when medical or quality assurance review was performed]" (Education Law § 6527[3]; PHL § 2805-m[2]) does not apply because only the hospital, and not any
of the individual doctors who made statements, is a party to this action.
We have considered plaintiff's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 13, 2016
CLERK